 

 

1]

12

“14
15

16

20
21
22
23

24

25°

26

27

28

al

would unnecessarily delay and protract discovery and a logical conclusion to the case. Pursuant

Case 1:18-cv-08653-VEC-SDA Document 155 Filed 09/30/20 Page 1 of1

IN THE UNITED STATES DISTRICT COURT 3
PA
—U
FOR THE SOUTHERN DISTRICT OF NEW YORK S
D. GEORGE SWEIGERT Case No.: 1:18-cv-08653-VEC-SDA = <a
Plaintiff, cao
nO SS
vs DEFENDANT'S RESPONSE IN
| OPPOSITION TO PLAINTIFF’S VERIFIED
IASON GOODMAN, SUPPLIMENTAL COMPLAINT
Defendant

 

DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF’S VERIFIED
SUPPLIMENTAL COMPLAINT
Defendant Jason Goodman Pro Se respectfully responds in opposition to Plaintiff's
verified supplemental complaint. Plaintiff's persistence in filing this motion demonstrates his
contumacious disregard for this court’s authority. Plaintiff continues to introduce false claims
that are unsubstantiated by evidence in his ongoing effort to increase these proceedings and
harass the Defendant. The court has already denied Plaintiff's request to amend his pleadings

and denied a reconsideration of that order requesting the same. Granting Plaintiff's motion

to Fed. R. Ciy. P Rule 7(a) a supplement cannot serve as a pleading. Defendant prays the court

will use its substantial authority to curtail Plaintiffs brazen abuse of the civil justice system.

  

Signed this 30" day of September 2020

 

7 ( nn

/ Jason Goodman, Defendant, Pro Se
252 7 Avenue Apt 63

New York, NY 10001

(323) 744-7594

truth@icrowdsourecthetruth ore

DEFENDANT” 5 RESPONSE IN OPPOSITION TO PLAINTIFF’S VERIFIED SUPPLIMENTAL COMPLAINT -
I

 

 

 

 

 

 
